J-S70022-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                   Appellee                :
                                           :
             v.                            :
                                           :
JOSEPH SCOTT WILSON, JR.,                  :
                                           :
                   Appellant               :   No. 1826 EDA 2015

             Appeal from the Judgment of Sentence May 12, 2015,
                 Court of Common Pleas, Montgomery County,
               Criminal Division at No. CP-46-CR-0004884-2013

BEFORE: DONOHUE, LAZARUS and PLATT*, JJ.

MEMORANDUM BY DONOHUE, J.:                       FILED NOVEMBER 25, 2015

       Joseph Scott Wilson, Jr., (“Wilson”) appeals from the May 12, 2015

judgment of sentence entered by the Montgomery County Court of Common

Pleas following his guilty plea to one count of fleeing or attempting to elude

police.1   On appeal, he raises a challenge to a discretionary aspect of his

sentence. We affirm.

       The trial court provided the following summary of the factual and

procedural histories of this case:

                At the plea hearing, [Wilson] admitted that, on
             April 13, 2013, in Whitpain Township, Montgomery
             County, while under the influence of synthetic
             marijuana, he fled from police in a vehicle through
             several business parking lots at speeds of up to 40
             miles per hour. (N.T. 10/31/2014, pp. 7-8) This
             court subsequently sentenced [Wilson] on January
             13, 2015, to three to seven years in prison.


1
    18 Pa.C.S.A. § 3733(a), (a.2)(2)(i).


*Retired Senior Judge assigned to the Superior Court.
J-S70022-15



               [Wilson], through new counsel, filed a post-
            sentence motion on January 22, 2015. He asserted
            that he had been denied his constitutional right to
            counsel at his sentencing hearing and sought to have
            his sentence modified or reconsidered. This court
            granted reconsideration, held a resentencing hearing
            on May 12, 2015, and resentenced [Wilson] to three
            to seven years in prison.

               [Wilson] filed another post-sentence motion to
            modify the sentence, which this court denied in an
            order dated June 4, 2015. He filed a timely notice of
            appeal and complied with this court’s directive to
            produce a concise statement of errors in accordance
            with Pennsylvania Rule of Appellate Procedure
            1925(b).

Trial Court Opinion, 8/3/15, at 1-2.

      On appeal, Wilson raises one issue for our review:

            Whether the trial court abused its discretion in
            imposing a sentence at the highest end of the
            [s]tandard [g]uideline [r]ange of three [] to seven []
            years of incarceration for [f]leeing and [e]luding
            [o]fficer in that the sentence is inconsistent with the
            Sentencing Code, and unreasonable and excessive
            based upon the nature and circumstances of the
            offense, the history and characteristics of the
            defendant, as well as the findings upon which the
            sentence was based?

Wilson’s Brief at 4.

      As stated above, this presents a challenge to the discretionary aspects

of Wilson’s sentence, which, as Wilson acknowledges, is not subject to our

review as a matter of right. Rather, “[a]n appellant must satisfy a four-part

test to invoke this Court’s jurisdiction when challenging the discretionary




                                       -2-
J-S70022-15


aspects of a sentence.”     Commonwealth v. Tejada, 107 A.3d 788, 797

(Pa. Super. 2015) (citation omitted). This requires the appellant to satisfy

all of the following:

             (1) the appellant preserved the issue either by
             raising it at the time of sentencing or in a post[-
             ]sentence motion; (2) the appellant filed a timely
             notice of appeal; (3) the appellant set forth a concise
             statement of reasons relied upon for the allowance of
             his appeal pursuant to Pa.R.A.P. 2119(f); and (4) the
             appellant raises a substantial question for our
             review.

Id. (citation omitted).

      The record reflects that Wilson satisfied the first three prerequisites for

our review of the issue raised.     In his 2119(f) statement, he purports to

raise two substantial questions.     He asserts that the trial court failed to

consider the additional mitigating evidence presented at his second

sentencing hearing, as the trial court imposed a sentence identical to the

one it handed down at the original sentencing hearing when it did not have

the benefit of this additional evidence in mitigation. Wilson’s Brief at 22. As

we have previously held, this does not present a substantial question for our

review.   See Commonwealth v. Kane, 10 A.3d 327, 335-36 (Pa. Super.

2010).

      Wilson further asserts that the sentence is excessive as the trial court

failed to consider his rehabilitative needs and the circumstances of the crime

committed. Wilson’s Brief at 21-22. This raises a substantial question for




                                      -3-
J-S70022-15


our review.     See Commonwealth v. Caldwell, 117 A.3d 763, 770 (Pa.

Super. 2015) (en banc).

      We review a discretionary sentencing challenge for an abuse of

discretion.    Id.   An abuse of discretion requires the appellant to prove,

based on the record, “that the sentencing court ignored or misapplied the

law, exercised its judgment for reasons of partiality, prejudice, bias or ill will,

or arrived at a manifestly unreasonable decision.” Id. (citation omitted).

      As Wilson’s sentence is within the sentencing guidelines, we may only

reverse the trial court if we find that the circumstances of the case rendered

the application of the guidelines “clearly unreasonable.”         42 Pa.C.S.A. §

9781(c).      Our determination of reasonableness is based upon the factors

contained in 42 Pa.C.S.A. § 9781(d) and our review of the trial court’s

consideration of the general sentencing standards contained in 42 Pa.C.S.A.

§ 9721(b).      Commonwealth v. Baker, 72 A.3d 652, 663 (Pa. Super.

2013), appeal denied, 86 A.3d 231 (Pa. 2014). Section 9781(d) states:

              In reviewing the record the appellate court shall
              have regard for:

              (1) The nature and circumstances of the offense and
              the history and characteristics of the defendant.

              (2) The opportunity of the sentencing court to
              observe the defendant, including any presentence
              investigation.

              (3) The findings upon which the sentence was based.

              (4) The guidelines promulgated by the commission.



                                       -4-
J-S70022-15



42 Pa.C.S.A. § 9781(d). Section 9721(b) states, in relevant part:

            In selecting [the sentence to be imposed], the court
            shall follow the general principle that the sentence
            imposed should call for confinement that is
            consistent with the protection of the public, the
            gravity of the offense as it relates to the impact on
            the life of the victim and on the community, and the
            rehabilitative needs of the defendant. The court shall
            also consider any guidelines for sentencing and
            resentencing      adopted    by    the   Pennsylvania
            Commission on Sentencing … . ... [T]he court shall
            make as a part of the record, and disclose in open
            court at the time of sentencing, a statement of the
            reason or reasons for the sentence imposed.

42 Pa.C.S.A. § 9721(b).

      Here, Wilson argues that the trial court failed to consider the

circumstances of the offense and his rehabilitative needs. Our review of the

record belies both contentions.   At his second sentencing hearing, Wilson

called to testify on his behalf Raymond Van Haute (“Van Haute”), an

outreach program volunteer who had met with Wilson several times over the

preceding six months.     Van Haute testified, in relevant part, that Wilson

would benefit from “a formal program of rehabilitation”              during his

incarceration, including “anger management courses and therapy.”          N.T.,

5/12/15, at 7.   Wilson also presented a PPI evaluation conducted by Clint

Sickel (“Sickel”), Probation/Parole Coordinator for Rise Above, which likewise

recommended that if Wilson received a sentence of incarceration, that he

receive treatment for his mental health and drug addiction. PPI Evaluation,




                                    -5-
J-S70022-15


4/1/15, at 5. Specifically, Sickel recommended that incarceration occur in

SCI Chester to meet those needs, and that he attend AA and NA meetings

while there and once paroled. Id.

      When handing down Wilson’s sentence, the trial court expressly stated

that it considered the nature of the offense committed. N.T., 5/12/15, at 25.

It determined that, based upon Wilson’s history, which included numerous

prior felony convictions, “there is an undue risk that during the period of

probation or partial confinement that [Wilson] will commit another crime,

that [Wilson is] in need of correctional treatment that can be provided most

effectively by your commitment to an institution.” Id. It further found that

“[a] lesser sentence would depreciate the seriousness of [Wilson]’s crime,”

and on that basis, determined “that a sentence [of] total confinement is

proper.” Id. In consideration of, inter alia, Sickel’s recommendations and

Van Haute’s testimony, the trial court ordered that Wilson serve his sentence

in SCI Chester and “be considered for a dual-diagnosis program.” Id.

      The trial court considered the factors contained in section 9721(b) and

imposed a sentence that accounted for the protection of the public as well as

Wilson’s rehabilitative needs.   42 Pa.C.S.A. § 9721(b).      Based upon our

review of the record and the trial court’s consideration of Wilson, his history,

and his admitted need for drug and alcohol and mental health treatment, we

have no basis to conclude that the guideline sentence imposed was clearly




                                     -6-
J-S70022-15


unreasonable. 42 Pa.C.S.A. § 9781(c), (d). Finding no abuse of discretion,

we affirm Wilson’s judgment of sentence.

     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/25/2015




                                   -7-